
	
		I
		112th CONGRESS
		1st Session
		H. R. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 28, United States Code, to grant to the
		  House of Representatives the authority to bring a civil action to enforce,
		  secure a declaratory judgment concerning the validity of, or prevent a
		  threatened refusal or failure to comply with any subpoena or order issued by
		  the House or any committee or subcommittee of the House to secure the
		  production of documents, the answering of any deposition or interrogatory, or
		  the securing of testimony, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Contempt
			 of the House of Representatives Subpoena Authority Act of 2011.
		2.Authority to Bring
			 Actions to Enforce subpoenas of the House of Representatives
			(a)In
			 GeneralTitle 28, United
			 States Code, is amended by inserting after section 1365 the following new
			 section:
				
					1365A.House of
				Representatives actions
						(a)Enforcement of
				Subpoenas and OrdersThe
				United States District Court for the District of Columbia shall have original
				jurisdiction, without regard to the amount in controversy, over any civil
				action brought by the House of Representatives or any authorized committee or
				subcommittee of the House to enforce, to secure a declaratory judgment
				concerning the validity of, or to prevent a threatened refusal or failure to
				comply with, any subpoena or order issued by the House or committee or
				subcommittee of the House to any entity acting or purporting to act under color
				or authority of State law or to any natural person to secure the production of
				documents or other materials of any kind or the answering of any deposition or
				interrogatory or to secure testimony or any combination thereof. This section
				shall not apply to an action to enforce, to secure a declaratory judgment
				concerning the validity of, or to prevent a threatened refusal to comply with,
				any subpoena or order issued to an officer or employee of the executive branch
				of the Federal Government acting within his or her official capacity, except
				that this section shall apply if the refusal to comply is based on the
				assertion of a personal privilege or objection and is not based on a
				governmental privilege or objection the assertion of which has been authorized
				by the executive branch of the Federal Government.
						(b)Contempt
				ProceedingsUpon application
				by the House of Representatives or any authorized committee or subcommittee of
				the House, the district court shall issue an order to an entity or person
				refusing, or failing to comply with, or threatening to refuse or not to comply
				with, a subpoena or order of the House or committee or subcommittee of the
				House requiring such entity or person to comply forthwith. Any refusal or
				failure to obey a lawful order of the district court issued pursuant to this
				section may be held by such court to be a contempt thereof. A contempt
				proceeding shall be commenced by an order to show cause before the court why
				the entity or person refusing or failing to obey the court order should not be
				held in contempt of court. Such contempt proceeding shall be tried by the court
				and shall be summary in manner. The purpose of sanctions imposed as a result of
				such contempt proceeding shall be to compel obedience to the order of the
				court. Process in any such action or contempt proceeding may be served in any
				judicial district wherein the entity or party refusing, or failing to comply,
				or threatening to refuse or not to comply, resides, transacts business, or may
				be found, and subpoenas for witnesses who are required to attend such
				proceeding may run into any other district. Nothing in this section shall
				confer upon such court jurisdiction to affect by injunction or otherwise the
				issuance or effect of any subpoena or order of the House or any committee or
				subcommittee of the House or to review, modify, suspend, terminate, or set
				aside any such subpoena or order. An action, contempt proceeding, or sanction
				brought or imposed pursuant to this section shall not abate upon adjournment
				sine die by the House at the end of a Congress if the House or the committee or
				subcommittee of the House which issued the subpoena or order certifies to the
				court that it maintains its interest in securing the documents, answers, or
				testimony during such adjournment.
						(c)RepresentationThe House of Representatives or any
				committee or subcommittee of the House commencing and prosecuting a civil
				action or contempt proceeding under this section may be represented in such
				action by such attorneys as the House may designate.
						(d)Treatment of
				Select and Special CommitteesFor the purposes of this section the term
				committee includes standing, select, or special committees of the
				House of Representatives established by law or
				resolution.
						.
			(b)Clerical
			 AmendmentThe table of sections of chapter 85 of title 28, United
			 States Code, is amended by inserting after the item relating to section 1365
			 the following new item:
				
					
						1365A. House of Representatives
				actions.
					
					.
			3.Action by General
			 Counsel of House of Representatives
			(a)Authorization To
			 Bring Civil Action To Enforce SubpoenaWhen directed to do so by the adoption of a
			 resolution by the House of Representatives pursuant to section 3, the General
			 Counsel of the House of Representatives shall bring a civil action under any
			 statute conferring jurisdiction on any court of the United States (including
			 section 1365A of title 28, United States Code), to enforce, to secure a
			 declaratory judgment concerning the validity of, or to prevent a threatened
			 failure or refusal to comply with, any subpoena or order issued by the House or
			 a committee or a subcommittee of the House authorized to issue a subpoena or
			 order.
			(b)Actions in Name
			 of Committees and SubcommitteesAny directive to the General Counsel to
			 bring a civil action pursuant to subsection (a) in the name of a committee or
			 subcommittee of the House shall, for such committee or subcommittee, constitute
			 authorization to bring such action within the meaning of any statute conferring
			 jurisdiction on any court of the United States.
			4.Consideration of
			 Resolutions Authorizing Actions
			(a)In
			 GeneralIt shall not be in
			 order in the House of Representatives to consider a resolution to direct the
			 General Counsel of the House of Representatives to bring a civil action
			 pursuant to this Act in the name of a committee or subcommittee unless—
				(1)such resolution is
			 reported by a majority of the members voting, a majority being present, of such
			 committee or committee of which such subcommittee is a subcommittee; and
				(2)the report filed
			 by such committee or committee of which such subcommittee is a subcommittee
			 contains a statement of—
					(A)the procedure
			 followed in issuing such subpoena;
					(B)the extent to
			 which the party subpoenaed has complied with such subpoena;
					(C)any objections or
			 privileges raised by the subpoenaed party; and
					(D)the comparative
			 effectiveness of bringing a civil action pursuant to this Act, certification of
			 a criminal action for contempt of Congress, and initiating a contempt
			 proceeding before the House.
					(b)Committee Report
			 Not Receivable in CourtA
			 report filed pursuant to subsection (a)(2) shall not be receivable in any court
			 of law to the extent such report is in compliance with such subsection.
			(c)Exercise of
			 Rulemaking AuthorityThe
			 provisions of subsection (a) are enacted—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives, and, as such, they shall
			 be considered as part of the rules of the House, and such rules shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
				(2)with full
			 recognition of the constitutional right of the House to change such rules (so
			 far as relating to the procedure in the House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of the House.
				5.General Counsel
			 DefinedIn this Act, the term
			 General Counsel of the House of Representatives has the meaning
			 given such term in section 101(c) of the Legislative Branch Appropriations Act,
			 2000 (2 U.S.C. 130f(c)).
		6.Rule of
			 ConstructionNothing in this
			 Act shall limit the discretion of—
			(1)the Speaker of the
			 House of Representatives in certifying to the United States Attorney for the
			 District of Columbia any matter pursuant to section 104 of the Revised Statutes
			 of the United States (2 U.S.C. 194); or
			(2)the House of
			 Representatives to hold any individual or entity in contempt of the
			 House.
			
